Title: To James Madison from George W. Erving, 17 November 1804 (Abstract)
From: Erving, George W.
To: Madison, James


17 November 1804, London. No. 46. “In my last of October 2d. I reported the ship Louisiana—Daniel Edes Junr. as having been employed in the Slave carrying trade prohibited by law; the circumstances therein mentioned have since been confirmed to me by the evidence of four men who have been discharged from her; these men are Allen Paterson John Cosey, Godfrey Trim and John Keller. I herewith inclose Captain Edes’s bill on Joseph Arnold of Savannah for 294 Dollars in favor of the Collector of Savannah to be received for Account of the United States, being the amount due by Captain Edes for the discharge of the men above named. I have been induced to receive payment in this mode, by Captain Edes’s representation of the severe hardship to which he shoud otherwise be exposed in making this payment by the circumstance of his ship being on the point of sailing, of his having no sufficient funds, and no means of satisfying the demand but by taking out and making sale of a part of his Cargo; As he is part owner of the Vessel and a Man of some considerable property in Boston I have thought that you woud not disapprove of my accommodating him so far; particularly as no part of the three months advance was to be paid to the men, they having shipped on board a vessel not bound to the United States. One other man (Edward Bennett) appears to have been discharged here, but as he was not named on the Certified List, no payment for him was demanded; This leads me to remark that herein the law seems to be deficient, it not being made necessary that the whole of the Crew shall be named in the certified list, the master frequently ships men after that document is completed, & the men so shipped are excluded from the benefits of the regulation.”
